Citation Nr: 0432399	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  04-28 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 educational assistance benefits, in the calculated 
amount of $866.53.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel











INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2000 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's August 2004 substantive appeal form reflects 
that he requested a hearing at the RO before a Veterans Law 
Judge (VLJ), formerly known as a Member of the Board.  This 
type of hearing often is referred to as a Travel Board 
hearing.  As a Travel Board hearing has not been scheduled, a 
remand is in order.  See 38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED for the following:

Noting the veteran's residence is in 
Mississippi, schedule him for a Travel 
Board hearing at the earliest 
opportunity, and notify him of the date, 
time, and location of the hearing.  If, 
for whatever reason, he decides that he 
no longer wants a Travel Board hearing, 
then this should be documented in the 
record.  Also, if he fails to report for 
the scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


